               Case 3:21-cv-00842-B Document 3 Filed 04/13/21                          Page 1 of 6 PageID 28
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the

                                                  __________ District of __________

  Charitable DAF Fund, L.P. and CLO Holdco, Ltd.,
               directly and derivatively                            )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )      Civil Action No.
 Highland Capital Management, L.P., Highland HCF                    )
   Advisor, Ltd., and Highland CLO Funding, Ltd.,                   )
                       nomina
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Highland Capital Management, L.P.
                                         By and Through Its Principal Officer:
                                         James P. Seery, Jr.
                                         300 Crescent Court, Suite 700 Dallas, TX 75201
                                         (Or through any other officer or managing member)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Mazin A. Sbaiti
                                         Sbaiti & Company PLLC
                                         2200 Ross Avenue, Suite 4900W
                                         Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                Case 3:21-cv-00842-B Document 3 Filed 04/13/21                             Page 2 of 6 PageID 29
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               Case 3:21-cv-00842-B Document 3 Filed 04/13/21                             Page 3 of 6 PageID 30
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the

                                                  __________ District of __________

  Charitable DAF Fund, L.P. and CLO Holdco, Ltd.,
               directly and derivatively                              )
                                                                      )
                             Plaintiff
                                                                      )
                                v.                                    )      Civil Action No.
 Highland Capital Management, L.P., Highland HCF                      )
   Advisor, Ltd., and Highland CLO Funding, Ltd.,                     )
                       nomina
                            Defendant
                                                                      )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Highland CLO Funding, Ltd.
                                         By and Through:
                                         James P. Seery, Jr., Its Principal Officer , or any other officer
                                           or managing member
                                         300 Crescent Court, Suite 700
                                         Dallas, TX 75201
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Mazin A. Sbaiti
                                         Sbaiti & Company PLLC
                                         2200 Ross Avenue, Suite 4900W
                                         Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                Case 3:21-cv-00842-B Document 3 Filed 04/13/21                             Page 4 of 6 PageID 31
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               Case 3:21-cv-00842-B Document 3 Filed 04/13/21                           Page 5 of 6 PageID 32
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the

                                                   __________ District of __________

  Charitable DAF Fund, L.P. and CLO Holdco, Ltd.,
               directly and derivatively                             )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No.
 Highland Capital Management, L.P., Highland HCF                     )
   Advisor, Ltd., and Highland CLO Funding, Ltd.,                    )
                       nomina
                            Defendant
                                                                     )


                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Highland HCF Advisor, Ltd.
                                         By and Through James P. Seery, Jr., or any other officer
                                           or managing member
                                         300 Crescent Court, Suite 700
                                         Dallas, TX 75201

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Mazin A. Sbaiti
                                         Sbaiti & Company PLLC
                                         2200 Ross Avenue, Suite 4900W
                                         Dallas, TX 75201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                Case 3:21-cv-00842-B Document 3 Filed 04/13/21                             Page 6 of 6 PageID 33
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
